Title: To James Madison from Thomas Appleton, 12 December 1801
From: Appleton, Thomas
To: Madison, James


					
						Sir
						Leghorn 12th. December 1801.
					
					No opportunity having presented for the United States, since the date of the enclosed duplicate, has prevented me from addressing the Department of State for more than six weeks; a length of time I Confess unusual, even tho’ no event of moment should have made it indispensable.  The panic of peace has so palsied all men in trade in this part of Europe as totally to suspend every Commercial negociation, and what has greatly tended to increase the evil, is the arrival of more american Vessels in this harbour within fifteen days, than at any period since my residence here.  The Commerce of Italy, tho’ perhaps not so extensive as some branches pursued by our American Merchants, yet it has been for nearly four years, I may without fear of Contradiction pronounce, the most lucrative.  If it has been less followed, it has arisen from that want of information of the resources, and the productions of this Country, which are so well calculated for the U: states; and also would greatly facilitate our commerce with the W: India islands.  The principal exports here are Olive Oil of Lucca and Tuscany, marbled Soap, silks of all qualities, writing paper, all the drugs dyes, and gums of the Levant, Copper in Sheets, and as this is the general mart of the Mediterranean, the productions of Sicily, the islands in the adriatic and Archipelago, Are purchased at this port: on equally Advantageous terms as on the soil where they are produced.  As it very frequently happens that seamen Are left in the ports where they arrive At, either from sickness or from choice, and that they travel Afterwards the whole extent of Italy in search of a Convenient vessel to embark in, there being only One american Vice Consul from hence to Naples, and who is totally unacquainted with our language: many instances have Occured that these unfortunate men have been  forced even to commit Stealth to prevent their perishing by hunger. it is less Sir from a moral view of the crime than of the disgrace which in a great degree falls on the Nation, when their Citizens thus violate the laws, whether it be from necessity, or depravity.  Altho’ my duty strictly Speaking is confined to the limits of the allegiance in which I reside, yet as the individuals have fallen within my particular care, I have thought it obligatory on me, not to leave it unnoticed to you.
					As Etruria, the dominions of the Pope, and the Kingdom of Naples Contain many ports of greater or lesser magnitude; and scarcely any one meriting the whole time of a respectable citizen, it is then with much deference I submit the idea of naming some One person, who should be invested with the powers of Consul General for those three Allegiances; and as he would alone be responsable to the Government of the U: states, so would he be aware that the improprieties of his Deputies in the smaller departments would revert on himself.  By this mean would be brought into one view all our commercial relations with Italy; and by thus Concentrating the whole duty into the hands of an individual, his resources of political information would necessarily increase in the same ratio.
					It would be indispensably requisite, that he should be Acquainted with the Italian and french languages, but in an especial manner the latter as most of his Official business would be with the Agents of the french Republic, or even when it should be with italians in Office, it is the language usually adopted.  Were I to dwell any longer on the requisites of the persons, or the advantages which would result to the U: states in adopting this system it would Appear as if I imagined to discover what lay Concealed from your judgement.
					With respect to the person who officiates as consul in Sicily, so manifold are his vexatious proceedings towards the Citizens of the U: states that I shall not undertake to mention even their number, however well Attested those are which have Come within my Knowledge.  In Italy every sovereignty from Naples down to the inconsiderable republic of San Marino is represented in the Congress of Amiens—while in the Cis: alpine republic not an order of church of State, or scarcely a village but has sent deputies to the Counsel of Lyons at which is to preside One day Buonoaparte.  It already seems the general receiv’d opinion, that Murat will be appointed chief of this republic.  I inclose you a sketch of the Constitution as proposed; but it is in the Counsel I have mentioned above that it will be discussed.  The french have not yet retired from any part of Italy they have heretofore occupied, nor indeed do I presume they will, until a ratification of the treaty with England shall take place.  Even then they may remain in Tuscany, and therefore may become masters of Rome, and Naples whenever it shall be expedient.
					Venice shews an uncommon example of detestation to their present Masters, for no possible degree of liberty can ever remain in a province of the Empire of Germany held on similar terms; and their arbitrary military tribunals Know no law but the bastonade, while the most trivial offence is most inhumanly punished.  The Concile held in Paris seemed to have inclined the first Consul, rather to Conciliate the Affections of the Pope, than to irritate them, from whence I am led to believe he will Confirm to him, all his temporal power, notwithstanding the three legations of Bologna, Ferara & Romana were seriously menaced.  It has probably been thought more Consistent with actual policy to sacrifise the Advantages which might result by taking that extent of territory from the papal dominions, than to hazard the evil of popular prejudices which ever oppose any abridgement of the priviledges of the church.
					The treaty concluded between Buonaparte, and the pope, Could not have been more effectually Concealed, had it even been fabricated in the inquisitorial tribunal of Rome.  After all it may Arise only from that general desire of the Church of Rome to envellope all their proceedings under the veil of mystery.  The tranquil temper of the King of Etruria scarcely Admits of giving any opinion of his administration, for excepting the nomination of a few Ceremonial Officers of State, such as Magior domo’s, Chamberlains &c. his reign has not been signalized by any royal Act.  The french authority (as I have ever imagined it would) still prevails, for it was easy to imagine that those who Created the King would Create the laws; he patiently submits, for in truth there is no remedy.
					Naples has not changed its political appearance during some time past, and the King neither governs more or less than heretofore, for in lieu of the Caprices of the Queen, and the ambition of Acton which threatned the overthrow of the monarchy, it is now directed by the Cabinet of Paris, and the will of the french General.  In short sir, from Turin to Naples, may with much truth be counted among the provinces of France, and so Vile have been for centuries, their various forms of government, and so debased their citizens and subjects, that any change whatsoever cannot but ameliorate their situation, should it not Correct their depravity.
					Captain Barron in the U. states Ship Philadelphia arrived in these roads on the 25th. of November Convoying six american and two sweedish ships.  As I presume that by this Conveyance he will inform you of his future destination, it will suffise to say that it appears his intention to cruize off Syracuse and Malta in search of any tripolines which may have escaped the Vigilance of the rest of the Squadron.
					Suffer me Sir to request your Attention to the last part of the inclosed duplicate.
					I am well aware of the tediousness of Consular letters in general but I have prefered mentioning many things which may in effect be Useless than to omit any thing that either my duty pointed out or might tend to inform you of the state of Italy.  I have the honor to be with the highest Consideration Your Most Obedient Servant
					
						Th. Appleton
						Consul for U:S.A.
						Leghorn
					
					
						P.S  I have obtained through a friend at Smyrna intelligence, that the Agents of the Bey of Tripoli had purchased an idriot Ship, and were arming her with 20 guns to cruize against the Commerce of the U: S.  I have received so minute a description of this Corsair; and having forwarded a Copy of it to Como. Dale, that I think little can be apprehended from her.  From Como. Dale I have receiv’d official information that the squadron of the U: states actually blockades Tripoli, requesting I would give it every necessary publicity.  In order more fully to notify it to all those it may Concern, I have made it Known under the form of a Circular to the Consuls of the various nations which reside in Leghorn.
						Additional paragraph on the second copy of the postscript
						16th. December 1801.
						The Vessel that will Convey this to you having delayed its departure, I inclose you sir the Copy of a letter I have just receiv’d from Mr. O.Brien Consul at Algiers, and this as you will observe by his request.  This day the U: states ship Philadelphia Capt. Barron sailed from these roads on a cruise off Syracuse, Malta &c.  On the 4th. inst. died at Sarsanna Mr. Henry De Butts an american Citizen, and principal of the house of De Butts and Purviance who were charged by the secretary of the Navy with the supplies of the ships of the U: states in this port.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
